UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1267


CHUKWUJINDU VICTOR MBAKPUO,

                Petitioner - Appellant,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   July 8, 2011                   Decided:   July 21, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Chukwujindu Victor Mbakpuo, Appellant Pro Se.      Channah Marti
Farber,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chukwujindu Victor Mbakpuo, a native and citizen of

Nigeria,        petitions    for     review    an    order    of   the    Board    of

Immigration Appeals (“Board”) denying his motion to reconsider

and his separate motion to reopen.                  We dismiss in part and deny

in part the petition for review.

            In     the     initial    final    order     of   removal,     Mbakpuo’s

application for cancellation of removal was denied as a matter

of discretion and because he was not statutorily eligible for

such relief.        Insofar as Mbakpuo seeks review of that part of

the   Board’s      order    denying    reconsideration        of   the    denial   of

cancellation of removal as a matter of discretion, this court

does not have jurisdiction.            See Jean v. Gonzales, 435 F.3d 475,

481 (4th Cir. 2006) (“When the [Board] refuses to reconsider the

discretionary       denial    of     relief    under    one   of   the    provisions

enumerated in 1252(a)(2)(B) - a decision which is not subject to

review in the first place - the court will not have jurisdiction

to review that same denial merely because it is dressed as a

motion     to     reconsider.”).        This     court    also     does   not     have

jurisdiction to review that part of the Board’s order deciding

not to grant reopening sua sponte.                  Mosere v. Mukasey, 552 F.3d

397, 400-01 (4th Cir. 2009).             Accordingly, this court dismisses

the petition for review from those parts of the Board’s order.



                                          2
            Insofar as Mbakpuo seeks review of the Board’s order

denying his motion to reconsider the finding that he was not

statutorily eligible for cancellation of removal, this court’s

review is for abuse of discretion.                     INS v. Doherty, 502 U.S.

314, 323-24 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999); see 8 C.F.R. § 1003.2(a) (2011).                        Motions to reconsider

are especially disfavored “in a deportation proceeding, where,

as a general matter, every delay works to the advantage of the

deportable     alien      who    wishes      merely    to     remain    in     the   United

States.”      Doherty, 502 U.S. at 323.                      A motion to reconsider

asserts the Board made an error in its earlier decision.                                 It

must “state the reasons for the motion by specifying the errors

of   fact   or     law    in     the    prior    Board       decision    and     shall    be

supported     by    pertinent      authority.”           8    C.F.R.    §     1003.2(b)(1)

(2011); see also 8 U.S.C. § 1229a(c)(6)(C) (2006) (“The motion

[to reconsider] shall specify the errors of law or fact in the

previous order and shall be supported by pertinent authority.”).

“[A]dministrative         findings      of    fact    are     conclusive       unless    any

reasonable adjudicator would be compelled to conclude to the

contrary.”         8 U.S.C. § 1252(b)(4)(B) (2006).                    We conclude the

Board   did      not     abuse    its    discretion          denying    the    motion    to

reconsider the finding that he was not statutorily eligible for

cancellation of removal.               We further conclude the Board did not



                                             3
abuse its discretion finding Mbakpuo was not prejudiced when the

Board initially found he waived his adjustment of status claim.

            We also conclude the Board did not err finding that

the motion to reopen was untimely.         An alien may file one motion

to reopen within ninety days of the entry of a final order of

removal.     8 U.S.C. § 1229a(c)(7)(A), (C)(i) (2006); 8 C.F.R.

§ 1003.2(c)(2) (2011).      The Board’s final order was entered June

18, 2010.    Mbakpuo’s motion was filed on September 17, 2010, or

one day beyond the ninety day period.

            Accordingly, we dismiss the petition for review from

those parts of the Board’s order over which this court does not

have   jurisdiction   and   deny   the   petition   for   review   from   the

remaining parts of the Board’s order.



                      PETITION DENIED IN PART AND DISMISSED IN PART




                                     4